Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 1/24/2022.
Claims 1-20 are currently pending.
Claims 1, 6, 11, 16 are currently amended.
Claims 6-10 and 16-20 are rejected.
Claims 1-5 and 11-15 are allowable.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 9 and 16-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pavel Aliseychik et al (US 20140023085 A1) in view of ALI VOLKAN Atli et al (US 20180205656 A1) and Michael G. Hluchyj al (US 5231633 A).
For Claim 6, Aliseychik discloses a packet scheduling method executed by a packet scheduling apparatus (Aliseychik teaches, in ¶ 0056, lines 1-3, a packet-routing method comprises transporting packets using a plurality of buffer modules arranged into a plurality of hierarchical buffer levels), 
the method 5comprising:
receives a set of new packets in that time slot, then those new packets are saved in a corresponding continuous set of memory cells); 
moving the packets in the queue forward one position based on the order of arrival each time a packet is served by the switch (Aliseychik teaches, in ¶ 0020, lines 5-8, that when memory cell Ci in buffer module B0 is read out, the packet saved in memory cell Ci+1 is shifted to memory cell Ci; the packet saved in memory cell Ci+2 is shifted to memory cell Ci+1).
Aliseychik also teaches, in ¶ 0048, lines 6-9, that a first backpressure signal being asserted when the respective second buffer module has insufficient space for receiving packets from the respective first buffer module.
Aliseychik fails to disclose that the receiving [of] packets arriving at a queue is performed by a queue connected to a switch in a software-defined network.
However, Atli, in analogous art, teaches that the receiving [of] packets arriving at a queue is done by a queue connected to a switch in a software-defined network (Atli teaches, in ¶ 0053, lines 8-12, that the SND controller collects congestion related measurements from switches S1, S2, S3 and S4. It detects that the transmit (Tx) queue of Switch S2 (on the switch port towards S3), Tx-p1, acts as a ‘bad queue’. Atli clarifies, in ¶ 0037, lines 9-12, that the congestion related measurements/statistics include packet sojourn times through all network queues and queue occupancies (or percent fullness), optionally other measurements such as, physical link utilizations, forwarding table traversal times, switch processing load, and/or other TCP flow-related indicators gathered from an ‘agent’ residing on all network switches).
 that the controller will send a forwarding rule to Switch S4 to throttle the traffic originating from H3, by simply slowing down the ACK of Flow-2 at switch S4 … without needing to slow down Flow-1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Aliseychik with the determination of the providing of congestion-related measurements to the SDN Controller taught by Atli. The motivation is so that the SDN Controller can modify the traffic distribution within the network to optimize the network utilization [Atli: ¶ 0015, lines 4-6]). 
Aliseychik and Atli fail to disclose if a new packet with a highest priority of priorities of the packets enters the switch while a buffer of the queue is full, pushing out a packet of the packets that waited longest and putting the new packet with the highest priority at a front of the queue.
However, Hluchyj, in analogous art, teaches if a new packet with a highest priority of priorities of the packets enters the switch while a buffer of the queue is full, pushing out a packet of the packets that waited longest (Hluchyj teaches, in Col. 7, lines 16-20, that after the arrival of a new packet, the discard priority of the packet in the front of the queue is read and the current queue depth is compared with the water-mark related to the discard priority of that packet. If the queue depth exceeds the water-mark, the packet [in the front of the queue] is discarded) and putting the new packet with the highest priority at a front of the queue (Hluchyj teaches, in FIG. 6, that the enqueuer enqueues new packets at the front of queues 511, 512 and 513).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Aliseychik and Atli 
For Claim 7, Aliseychik fails to disclose that the switch is multiple switches operating according the OpenFlow protocol in the software-defined network.
However, Atli, in analogous art, teaches that the switch is multiple switches operating according the OpenFlow protocol in the software-defined network (Atli teaches, in ¶ 0034, that the invention is detailed for an SDN with a controller and many switches. The interface between the SDN controller and a switch is defined by the OpenFlow protocol).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Aliseychik with the determination of the providing of congestion-related measurements to the SDN Controller taught by Atli. The motivation is so that the SDN Controller can modify the traffic distribution within the network to optimize the network utilization [Atli: ¶ 0015, lines 4-6]). 
For Claim 9, Aliseychik discloses a packet scheduling method, wherein an average service time of the packets in the queue comprises the time required for the processing of the packets which are waiting in the queue at the time of the packet arrival, and the time required for the processing of the packet in service (Aliseychik teaches, in ¶ 0046, lines 3-5, that a first buffer module is configured to enqueue received packets at an end of a respective queue therein in an order of their arrival to the buffer module), Examiner argues that the claimed average service time is a consequence of enqueuing received packets in an order of arrival.
For Claims 16-17, please refer to the rejection of Claim 7-8, above.
For Claim 19, please refer to the rejection of Claim 9, above.

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pavel Aliseychik et al (US 20140023085 A1) in view of ALI VOLKAN Atli et al (US 20180205656 A1) and Michael G. Hluchyj al (US 5231633 A) as applied to claims 6 or 16 above, and further in view of Hongda Chen et al (US 8307430 B1).
For Claims 8, 18, Aliseychik, Atli and Hluchyj disclose all of the claimed subject matter with the exception that  the packet is modeled as following an arrival rate of a Poisson process, and the interarrival times of the packets are independent and follow exponential distribution.
However, Chen, in analogous art, teaches the packet is modeled as following an arrival rate of a Poisson process, and the interarrival times of the packets are independent and follow exponential distribution (Chen teaches, in ¶ 0257, lines 3-6, that in this case, the packet arrivals appear as a Poisson distribution, and the packet inter-arrival times follow an exponential distribution).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Aliseychik, Atli and Hluchyj with the statistical analysis taught in Chen. The motivation is to provide automated analysis of the flow characteristics, and gives network administrators' insight to malicious activities passing through their networks [Chen: Col. 2, lines 5-8]). 


Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pavel Aliseychik et al (US 20140023085 A1) in view of ALI VOLKAN Atli et al (US 20180205656  as applied to claims 9 or 19 above, and further in view of Donald E. Smith et al (US 6430160 B1).
For Claims 10, 20, Aliseychik, Atli and Hluchyj disclose all of the claimed subject matter with the exception that  the average service time 34042090.0059 of the packets in the queue is calculated by the number of packets in the queue, the probability that the queue is busy, and an average residual lifetime of the service.
However, Smith, in analogous art, teaches that the average service time 34042090.0059 of the packets in the queue is calculated by the number of packets in the queue (Smith teaches, in Col. 4, lines 1-6, a method of approximating a time average of a time-dependent variable, V, the variable representing a virtual delay of a packet upon arrival at a network link at a time t, including sending N probe packets to the data link; recording a time of arrival, A.sub.k, where k.ltoreq.N, of each of the N probe packets at the data link; calculating a sum of V(A.sub.k), from k=1 to k.sub.max, where k.sub.max, and only k.sub.max of the N probe packets arrive at the data link before or at the time t; calculating an expectation value of a number of packets to arrive at the data link), the probability that the queue is busy (Smith teaches, in Col. 9, lines 13-18, that data delays are estimated by (2) approximating data packet statistics by time averages. The second step is independent of the way the time average is estimated and so applies to exponential, periodic, or another technique that gives an estimate of the time average.), and an average residual lifetime of the service (Smith teaches, in Col. 2, lines 60-63, that determining a queuing delay of probes at the bottleneck link by injecting probe packets at the first location may include subtracting a sum of probe service times and a propagation delay from first location to second location probe delays).
. 

Response to Amendment

Consequent on the amendment filed on 01/24/2022, the claim rejection under 35 U.S.C. 103 of claims 1-5 and 11-15, contained in the previous office action is hereby withdrawn.

Allowable Subject Matter
Claims 1-5 and 11-15 are allowable.
     Closes Prior Art Analysis
Examiner notes that FASEELA (WO 2018042230 A1) is the closes prior art to independent claims 1 and 11. For example, Faseela discloses in para 0065 that “If the data plane device determines that the incoming packet matches the flow entry 130 in the flow table 120, the data plane device generates a Packet-In ID based on a table ID of the flow table 120 and a set of values in the incoming packet corresponding to the set of packet fields specified in the selective Packet-In action instruction (block 550).”
Faseela’s disclosure is contrary to the allowable subject matter of the claimed invention which states “wherein the switch performs lookup of the packets within its flow tables and if none of the table entry matches, the switch sends a packet-in message to a controller in the software- defined network”.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed on 01/24/2022, with respect to claims 1-5 and 11-15 have been fully considered and are persuasive.  The rejection of claims 1-5 and 11-15 has been withdrawn. 
However, Applicant’s arguments with respect to claim 6-10 and 16-20 have been considered but are moot because the new ground of rejection does not rely on the Nachum reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller et al (US 6247058 B1) pertains to a network device, such as a switch, bridge, router, switching hub, and the like, that time stamps arriving packets to facilitate a variety of functions, such as dropping stale packets, processing broadcast packets, and collecting latency statistics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419